Gentlemen:
The grand inquest, by the laws of our State, is summoned to the Spring Sessions to serve for the year, at which term most of you gentlemen attended as jurors and heard the charge delivered by the Chief Justice. I therefore apprehend it may not be necessary to dwell at this time on the subjects heretofore given you in charge.
I shall, however, endeavor briefly to enumerate those offences (or some of them) which come immediately under your notice, and to which your jurisdiction extends, which are treasons, murder, manslaughter, homicide, rape, burglary, robbery, arson, perjury, larceny, slave and horse stealing, forgery, counterfeiting, passing or uttering notes of the Bank of North America as checks or orders on the Bank of Delaware, bigamy, sodomy, women concealing their bastard children, plundering of wrecks, disturbing religious meetings, voting at the general election not being legally qualified, tavern keepers and others selling spirits [or] liquors without license, extortion, riots, assaults and battery, obstructing highways, nuisances, and generally all con-tempts and disturbances of the peace, and misdemeanors of a public evil example.
And now, gentlemen, allow me to recommend to your serious attention the faithful discharge of your high and important trust, that you do not by any proper means in your power permit the guilty to escape unpunished, and that you take care not to oppress the innocent.
[At this point, apparently, the grand jurors were sworn in.]
*169Gentlemen:
The duties which you have now promised to perform are among those of the greatest importance and dignity in a free State. In executing this trust which by our law is exclusively your province, the comprehensive oath you have taken points out the conduct you ought to pursue, and the motives by which you should be influenced.
And while you are ready to hear every real grievance and present those who are guilty, without fear, favor or affection, you will on the other hand investigate every complaint that comes before you in the most impartial manner, will diligently inquire into the circumstances of the charge, and the credibility of the witnesses who support it, before you will put the person accused to his trial by a petit jury.
To assist you in the discharge of those duties, I shall now, gentlemen, enumerate most of those crimes of which you have cognizance, which are treason etc.
The Attorney General, gentlemen, will forward to you all such bills of indictment as shall be put in prosecution, and will also furnish you with such advice and assistance as you may require in the progress of your business.